Citation Nr: 9908438	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.   


REMAND

A review of the record shows that in July 1992, the appellant 
submitted VA Form 21-526, Veteran's Application for 
Compensation or Pension.  At that time, the appellant filed a 
claim for entitlement to service connection for PTSD.  The 
appellant indicated that his current address was the 
following: 4656 Curtis Road, Bellingham, Washington, 98225.  
In a July 1992 rating action, the RO denied the appellant's 
claim for service connection for PTSD.  In January 1993, the 
appellant filed a Notice of Disagreement (NOD) with respect 
to the July 1992 rating action.  In February 1993, the RO 
issued a Statement of the Case (SOC).  However, the Board 
notes that at that time, the RO used the following incorrect 
address: 4656 Artis Road, Bellingham, Washington, 98226.

In June 1993, the appellant's representative submitted VA 
Form 21-4138, Statement in Support of Claim.  At that time, 
the appellant's representative stated that the appellant had 
filed an NOD in regards to the July 1992 rating action, but 
that he had not yet received a response from the RO.  In 
September 1993, the appellant submitted his substantive 
appeal.  The Board notes that a notation on the RO's February 
1993 SOC shows that the RO resent the SOC in November 1993.  
However, the Board observes that the RO continued to use the 
incorrect Artis address.  

In an April 1994 correspondence from the RO to the appellant, 
the RO notified the appellant that his requested hearing was 
scheduled in May 1994.  At that time, the RO used the 
following address: 71 Golden Sands Place, Sequim, Washington, 
98382.  The evidence of record reflects that in May 1994, a 
hearing was conducted at the RO.  In November 1994, the RO 
issued a Supplemental Statement of the Case (SSOC).  At that 
time, the RO used the following address: 120 Crestview, 
Bellingham, Washington, 98225.  

In November 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he indicated 
that his current address was the following: Post Office Box 
837, Carlsborg, Washington, 98324.  In a June 1997 rating 
action, the RO continued to deny the appellant's claim of 
entitlement to service connection for PTSD.  On July 1, 1997, 
the RO issued an SSOC to the above Carlsborg address.  On 
July 8, 1997, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he noted that 
his address was the following: Post Office Box 873, 
Carlsborg, Washington, 98324.  

In August 1998, the Board sent a letter to the appellant 
regarding the timeliness of his substantive appeal.  At that 
time, the Board used the following address: Post Office Box 
98324, Carlsborg, Washington, 98324.  In September 1993, the 
Board resent the letter using the following address: Post 
Office Box 873, Carlsborg, Washington, 98324.  In October 
1998, the letter was returned to the Board by the United 
States Post Office with the following forwarding address: 
Post Office Box 2303, Ferndale, Washington, 98248-2303.  The 
evidence of record shows that in November 1998, the Board 
resent the correspondence using the above Ferndale address.  
In December 1998, the correspondence was once again returned 
by the U.S. Post Office with the following forwarding 
address: 1215 West Highway 101, Port Angeles, Washington, 
98363-9401.  According to the record, the Board resent the 
letter in January 1999 using the above Port Angeles address.  

The Board notes that under 38 C.F.R. § 19.30, a copy of the 
SOC must be sent to the appellant at the latest address of 
record, with a separate copy being sent to the appellant's 
representative.  Upon a review of the record, the Board notes 
that it is unclear as to whether or not the appellant was 
mailed the February 1993 SOC, at his last address then of 
record.  The Board observes that although the February 1993 
correspondence was not returned to the RO by the U. S. Post 
Office, at the time the RO sent the February 1993 SOC, the RO 
used an incorrect address in that the appellant's street was 
misspelled.  Moreover, the Board observes that in June 1993, 
the appellant's representative stated that the appellant had 
filed an NOD in regards to the July 1992 rating action, but 
that he had not yet received a response from the RO.  In 
addition, while the evidence of record reflects that the RO 
resent the SOC in November 1993, the RO was still using the 
incorrect address.  

Accordingly, in order to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following:

1.  The RO and his representative should 
each be furnished with copies of the 
February 1993 SOC, the November 1994 
SSOC, and the July 1997 SSOC.  The RO 
should use the appellant's last known 
address which is the following: 1215 West 
Highway 101, Port Angeles, Washington, 
98363-9401.  Furthermore, the appellant 
and his representative should also be 
advised of the time period in which to 
perfect an appeal and thereafter be given 
the opportunity to respond.  

Thereafter, the case should be returned to the RO if a timely 
appeal is perfected.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


